Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 11, 2008 COUNTRYWIDE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Commission file number: 1-8422 Delaware 13-2641992 (State of incorporation) (I.R.S. Employer Identification No.) 4500 Park Granada, Calabasas, CA (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (818) 225-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨
